MEMORANDUM OPINION

                                           No. 04-11-00191-CR

                                       IN RE Kevin P. BONNER

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: March 30, 2011

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On March 10, 2011, relator Kevin Bonner filed a petition for writ of mandamus,

complaining of a case arising out of Comal County Court at Law No. 1. However, this court

does not have jurisdiction over Comal County. Relator’s petition should have been filed in the

Third Court of Appeals. Therefore, relator’s petition for writ of mandamus is DISMISSED FOR

LACK OF JURISDICTION.

                                                                    PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause No. 2009-CR-0780, styled State of Texas v. Kevin P. Bonner, pending in the
County Court at Law No. 1, Comal County, Texas, the Honorable Randy C. Gray presiding.